Title: From Alexander Hamilton to James McHenry, 28 April 1800
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            New-York April 28th. 1800—
          
          The Adjutant Gener of the eleventh Regt. has been attached to Colonel Ogden in his Capacity of Deputy Qur. Master General—It is necessary to select Some Character for the post which is vacant in consequence, and Colo. Ogden recommends Lt. Samuel S. Voorhis as well qualified to fill it. I request your Sanction to the nomination—
          With &
          Secy. of War
        